Citation Nr: 0931311	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a low back disability, residuals of a herniated disk at 
L5-S1.

2.  Entitlement to an initial rating higher than 10 percent 
for associated radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from April 1986 to November 
2003.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which granted service connection and 
assigned a noncompensable (zero percent) rating for residuals 
of a herniated disk at L5-S1, effective retroactively from 
November 12, 2003, the date the Veteran had filed his claim.  
He appealed for a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In March 2006, during the course of his appeal, the RO 
granted a higher 20 percent initial rating for the Veteran's 
low back disability, with the same retroactive effective date 
of November 12, 2003.  He has since continued to appeal for 
an even higher initial rating.  AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he specifically indicates otherwise).  
That March 2006 RO decision also granted service connection 
for disabilities associated with the service-connected 
herniated disk at L5-S1, including bladder impairment, bowel 
impairment, and erectile dysfunction.  However, the Veteran 
did not appeal either the ratings or effective dates assigned 
for those additional disabilities.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these downstream issues).

The Board remanded this case to the RO in September 2008, via 
the Appeals Management Center (AMC), for further development 
and consideration, including having the Veteran reexamined to 
determine whether the symptoms affecting his right lower 
extremity were associated with his service-connected low back 
disability, the herniated disk at L5-S1.  And upon completion 
of that additional remand development, a May 2009 RO decision 
granted service connection and assigned a separate 10 percent 
rating for radiculopathy of the right lower extremity - as 
another associated residual of the low back disability.  The 
grant was retroactively effective from November 12, 2003.  
However, the RO continued the 20 percent rating for the 
underlying herniated disk at L5-S1.

So there are two issues currently before the Board:  (1) 
whether the Veteran is entitled to an initial rating higher 
than 20 percent for his underlying low back disability, 
residuals of the herniated disk at L5-S1; and (2) whether he 
is entitled to an initial rating higher than 10 percent for 
the associated radiculopathy affecting his right lower 
extremity.


FINDINGS OF FACT

1.  Forward flexion of the thoracolumbar segment of the 
Veteran's spine is not 30 degrees or less (instead, it is to 
40 degrees, even considering his pain), and he does not have 
either favorable or unfavorable ankylosis of this entire 
segment or entire spine.  He also has not had bed rest 
prescribed by a physician, so by definition no incapacitating 
episodes.

2.  He has mild associated incomplete paralysis of the right 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for the low back disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242, 5243 (2008).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for the associated radiculopathy of 
the right lower extremity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2008); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

This appeal arises from the Veteran's disagreement following 
the grant of service connection with the initial ratings 
assigned for his low back disability, the herniated disk at 
L5-S1, and the associated radiculopathy affecting his 
right lower extremity.  The courts have held that once 
service connection is granted, the claim is substantiated; 
therefore, additional VCAA notice is not required because the 
intended purpose of the notice has been fulfilled, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 
22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Thereafter, once a notice of disagreement (NOD) 
has been filed, for example contesting a downstream issue 
such as the initial rating assigned for the disability, only 
the notice requirements for a rating decision and 
statement of the case (SOC) described in 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with him, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), discusses the VCAA notice requirements only 
in cases involving the more traditional claim for an 
increased rating for an already established service-connected 
disability.  Because there is a distinction between initial-
rating claims and increased-rating claims, 
Vazquez-Flores does not apply to initial-rating claims, as 
again in this latter instance the notice requirements are met 
when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores' standards for proper VCAA 
notice.

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2008).  
The RO and AMC obtained all pertinent medical and other 
records that the Veteran and his representative identified.  
The Veteran also was afforded two VA compensation 
examinations to assess the severity of his service-connected 
low back disability, including any associated neurological 
impairment in his lower extremities, the most recent of which 
was performed in March 2009.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1994).  In light of this development, the 
Board is satisfied that the RO has substantially complied 
with the September 2008 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146- 47 (1999).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Whether the Veteran is Entitled to Higher 
Initial Ratings for his Low Back Disability and 
Associated Right Lower Extremity Radiculopathy

Since, as already alluded to, both claims arise from the 
Veteran's disagreement with the initial ratings assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the 
degree of disability, this doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

A.  Residuals of a Herniated Disk at L5-S1

The Veteran's service treatment records show that in 1999 he 
was diagnosed as having a herniated nucleus pulposus of L5-S1 
with S1 radiculopathy.  He had surgery in March 1999.  
Unfortunately, he continued to experience low back pain with 
radicular symptoms in his right lower extremity.  He was 
discharged from the military in November 2003 and filed a 
claim for service connection for his low back disability 
later that same month.  Although he failed to appear for a 
VA compensation examination in connection with his claim, the 
RO issued the January 2005 rating decision at issue granting 
service connection and at first assigning a noncompensable 
rating for his low back disability, retroactively effective 
from the day after his military service ended when he 
returned to life as a civilian.  The RO has since, however, 
increased this initial rating to 20 percent, with the same 
retroactive effective date.

The Veteran's low back disability has been rated under 
Diagnostic Code (DC) 5243, which addresses intervertebral 
disc syndrome (IVDS).  IVDS, preoperatively or 
postoperatively, is rated based on either the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings for chronic 
orthopedic and neurologic manifestations along with ratings 
for all other disabilities, whichever method results in the 
higher rating.

An incapacitating episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  A 20 percent rating 
is assigned for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A higher 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and an even higher 60 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Id.

Note (2):  When rating on the basis of chronic 
manifestations, rate orthopedic disabilities using rating 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Rate neurologic disabilities separately using 
rating criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As to the General Rating Formula for Diseases and Injuries of 
the Spine, the rating criteria are controlling regardless of 
whether there are symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  For a disability 
rating higher than 20 percent, these criteria provide a 40 
percent rating if forward flexion of the thoracolumbar spine 
is 30 degrees or less, or if there is favorable ankylosis of 
the entire thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating requires unfavorable ankylosis of the 
entire spine (thoracolumbar and cervical).  38 C.F.R. § 
4.71a.

After having carefully reviewed the evidence of record, the 
Board finds no basis to assign an initial evaluation higher 
than 20 percent for the Veteran's low back disability.  Since 
he failed to appear for a VA examination scheduled in 
connection with his initial claim for service connection, the 
only medical evidence on file for consideration is the 
reports of two other VA examinations that he has since had in 
January 2006 and March 2009, neither of which, unfortunately, 
supports his claim for an initial rating higher than 20 
percent. 

At both VA examinations, the Veteran reported that he 
experienced two-to-three days of incapacitating episodes of 
back pain every one-to-two months.  But there is no 
indication in the record that bed rest was actually 
prescribed by a doctor, so by definition (see Note (1) in DC 
5243) he has not had any incapacitating episodes.  Him self 
imposing this on himself does not suffice to meet this 
standard.  Thus, a disability rating higher than 20 percent 
is not warranted based on his reports of incapacitating 
episodes requiring bed rest because they were not physician 
initiated.

And as for consideration of the general formula for diseases 
and injuries of the spine, the Veteran's forward flexion of 
his thoracolumbar spine has not been shown to be limited to 
30 degrees or less, as required for a higher 40 percent 
rating under DCs 5235-5242.  During both of his VA 
examinations, forward flexion of his thoracolumbar spine was 
beyond this limit, to 40 degrees.  In addition, 
both examination reports show that his thoracolumbar spine 
demonstrated motion in every direction (not only forward 
flexion, but also backward extension and left and right 
lateral flexion and rotation), thereby precluding a finding 
of ankylosis.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See, too, Note (5) in DCs 
5235-5242 indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine, or entire spine (cervical, thoracic, and 
lumbar segments combined), is fixed in flexion or extension....  
Clearly, this is not the situation here.  Having less than 
normal range of motion is not tantamount to ankylosis.

The Board also finds that an evaluation higher than 20 
percent is not warranted based on functional loss due to 
pain/painful motion, weakness, premature/excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The 
Board has considered the Veteran's complaints of chronic, 
severe low back pain.  However, range-of-motion testing in 
January 2006, as mentioned, revealed forward flexion to 40 
degrees (with pain at 30 degrees), extension of -10 degrees 
(with pain throughout), right and left lateral flexion of 10 
and 20 degrees, respectively (with pain only at the end of 
each movement), and bilateral rotation of 10 degrees (also 
with pain only at the end of each movement).  Thus, the 
Veteran generally did not experience pain until the terminal 
points of his range of motion, and the January 2006 VA 
examiner explained that the only additional limitation of 
motion after repetitive movements was the 10-degree loss of 
flexion from 40 to 30 degrees.  This would initially suggest 
the Veteran is entitled to a higher 40 percent rating under 
the General Rating Formula for Diseases and Injuries of the 
Spine, since when considering the effect of his pain on 
repetitive movement his forward flexion was reduced from 40 
to 30 degrees.  However, the report of his more recent March 
2009 VA examination indicates there was no additional loss of 
motion since that January 2006 examination, and more 
importantly that there was absolutely no additional 
limitation in range of motion even after three repetitions.  
So even considering his pain, the Veteran's forward flexion 
of 40 degrees was not reduced to the 30 degrees or less 
required for a higher 40 percent rating under DCs 5235-5242 
of the General Rating Formula for Diseases and Injuries of 
the Spine.

In addition, the Board finds no basis for awarding a separate 
rating for neurological symptoms involving the Veteran's left 
lower extremity (as opposed to his right), since neither VA 
examination report shows any significant neurological 
findings referable to the left lower extremity.  The January 
2006 VA examination report notes that the left lower 
extremity has normal sensation with respect to vibration, 
pinprick, and light touch.  Indeed, this is consistent with 
the Veteran's statements at that time in which he reported 
radicular symptoms only in his right lower extremity.  


The March 2009 VA examination report also notes that his left 
lower extremity has normal sensation and full strength of 
5/5.  So, in sum, there is a lack of objective neurological 
findings to warrant a separate rating for neurological 
symptoms involving the left lower extremity, such as under DC 
8520 concerning complete or incomplete paralysis of the 
sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.

In declining to assign an initial rating higher than 20 
percent for the Veteran's low back disability, the Board 
places significantly more weight on the objective clinical 
findings reported on examinations than his subjective 
complaints.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).

B.  Associated Radiculopathy of the Right Lower Extremity

In the May 2009 decision during the pendency of this appeal, 
the RO assigned a separate 10 percent rating for the 
radiculopathy in the Veteran's right lower extremity since 
it, too, is a residual of his low back disability, the 
herniated disk at L5-S1.  And this additional rating, like 
the rating for his underlying low back disability itself, was 
made retroactive from November 12, 2003.  See Fenderson, 
supra.  So in this respect, he already is receiving 
additional compensation for the neurological impairment 
affecting his right lower extremity.

The Veteran's right lower extremity radiculopathy is rated 
under DC 8520, for paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability rating; moderate incomplete paralysis 
warrants a 20 percent disability rating; moderately severe 
incomplete paralysis warrants a 40 percent disability rating; 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The medical and other evidence on file for consideration 
shows the Veteran has had, at most, what amounts to "mild" 
incomplete paralysis of his right sciatic nerve.  In this 
regard, the January 2006 VA examination report notes that 
sensory testing involving vibration, pinprick, and light 
touch was normal for the right lower extremity.  The more 
recent March 2009 VA examination report also notes that 
the right lower extremity exhibited full strength with no 
sensory deficits.  As well, the VA examiner specifically 
indicated that the Veteran's IVDS is manifested by 
intermittent mild radiculopathy of the right lower extremity.  
The VA examiner's description of the severity of the 
radiculopathy, while not altogether dispositive of the claim 
or rating to be assigned, nonetheless is probative evidence 
deserving of significant consideration in making this 
determination.  38 C.F.R. §§ 4.2, 4.6.  These VA examination 
reports, therefore, provide no basis for assigning an initial 
rating higher than 10 percent for the right lower extremity 
radiculopathy.

C.  Conclusion

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for an initial rating higher than 20 percent for his low back 
disability and an initial rating higher than 10 percent for 
the associated right lower extremity radiculopathy.  At no 
time since the filing of his claim has he met the 
requirements for higher ratings for these disabilities, so 
the Board may not "stage" these ratings under Fenderson, 12 
Vet. App. at 125-26.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Accordingly, the appeal is denied.

III.  Extra-schedular Consideration

The Board also finds that the schedular ratings assigned for 
the low back disability and associated right lower extremity 
radiculopathy are not inadequate, such that either claim 
should be referred to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation.  38 C.F.R. § 
3.321(b)(1).  In other words, there is no evidence that 
either disability has caused marked interference with 
employment, meaning above and beyond that contemplated by the 
schedular ratings assigned.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, as the Court reiterated in Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), the disability rating, 
itself, is recognition that industrial capabilities 
are impaired.

There also is no indication the Veteran's low back and right 
lower extremity disabilities have required frequent 
hospitalization so as to otherwise render impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  During his March 2009 VA examination, the Veteran 
reported missing only two weeks of work during the prior year 
because of low back pain, and there is no evidence of 
hospitalization since he filed his claim in 2003.  So the 
circumstances of this case do not warrant an extra-schedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

The claim for an initial rating higher than 20 percent for 
the low back disability, residuals of a herniated disk at L5-
S1, is denied.

The claim for an initial rating higher than 10 percent for 
the associated right lower extremity radiculopathy also is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


